Exhibit 10.1

 

NetBank, Inc,

Management Incentive Plan

PLAN

2005 PLAN YEAR

 


PLAN PURPOSE


 

The following is a description of the NetBank, Inc. (“NBI”) 2005 Management
Incentive Plan (“MIP”). The purpose of the MIP is to:

 

•                  Support the achievement of key business objectives (i.e.,
earnings per share (EPS)).

•                  Motivate participants to accomplish specific goals and
provide significant rewards for high performers.

•                  Attract and retain well-qualified personnel.

•                  Ensure that total cash compensation (salary plus variable
pay) is affordably competitive, objectively determined and directly linked to
realize performance.

 


EFFECTIVE DATE

 

The Plan Year shall be from January 1 through December 31.  The Plan will be
reviewed annually to ensure proper alignment with NBI’s business objectives.

 


ELIGIBLE PARTICIPANTS

 

NBI Officers to include the following positions:

•                  Chief Executives

•                  Senior Officers

•                  Officers

 


PLAN COMPONENTS

 


 I.  ANNUALIZED BASE COMPENSATION

 

The salary amount used for the purposes of MIP calculations will be based on the
annual base salary as of the January 1st effective date for the Plan Year.

 


II.  INCENTIVE OPPORTUNITY

 

The following guidelines summarize variable pay opportunity as a percentage of
base salary.  The Division Executive and the Chief Human Resources Executive

 

1

--------------------------------------------------------------------------------


 

will determine Organizational Levels (Target/Potential) and approve exceptions
to the guidelines for Levels IV and below.

 

 

Organizational
Level

 

1

 

2

 

3-Target

 

4

 

5-Potential

 

Level V *

 

Executive Level

 

Level IV *

 

0

%

16.00

%

20.00

%

25.00

%

30.00

%

Level III *

 

0

%

12.00

%

15.00

%

18.75

%

22.50

%

Level II *

 

0

%

8.00

%

10.00

%

12.50

%

15.00

%

Level I *

 

0

%

4.00

%

5.00

%

7.50

%

10.00

%

 

--------------------------------------------------------------------------------

*  Based on level of responsibility

 


III.  INCENTIVE GOALS

 

Each MIP participant will have up to five goals, which conform to SMART
principals, as follows:

 

Specific

 

The goal relates to a desirable product of effort/contribution, which is clearly
understood by all.

Measurable

 

The goal can be readily and objectively assessed relative to degree of
attainment.

Achievable

 

The goal is set based on a realistic chance for achievement.

Results Based

 

The goal relates to products of effort or conclusions, which add value rather
than focus on activities performed.

Time Focused

 

The time period for completion is specified when the goal is established.

 

Each MIP participant will be provided a MIP Scorecard to be completed. Goals
will be established based on the organization level of each participant
considering three (3) Sections – Company goals, Line of Business goals, and
Individual goals with relative emphasis, as follows:

 

The table below outlines a mix of weight importance and is to be used as a
guideline for goal planning and guiding a Participant’s work focus.

 

Organizational
Level

 

Company
Goals

 

Line of
Business
Goals

 

Individual
Goals

Chief Executives

 

High

 

Varies

 

Light

Senior Officers

 

[g86781kcimage002.gif] 

 

[g86781kcimage002.gif]

 

[g86781kcimage002.gif]

Officers
(More Responsible)

 

Officers

 

Officers
(Less Responsible)

 

Light

 

Varies

 

High

 

2

--------------------------------------------------------------------------------


 

The intent is to provide an incentive plan which:

 

•                  Ensures that all Participants are stakeholders in achieving
key Company goals.

•                  Provides an appropriate balance between Company, Line of
Business and Individual results consistent with each Participant’s impact.

•                  Encourages cross-functional sharing, teamwork and cooperation
in goal planning and execution.

 


GOAL WEIGHTING

 

Participants should have between three and five goals in each Section (Company,
Line of Business, and Individual).  All goals should be given a percentage
weight to reflect their relative priority and the Participant’s overall impact
on each.  The total weighting should be 100% with a minimum of 20% being
assigned to the Company Weight.

 


INCENTIVE PAYMENTS

 

Earned incentive awards will be paid within ninety (90) days after the end of
the calendar year.

 


RATING PROCESS

 

The MIP Plan Ratings are:

 

“5” – Exceeds All Expectations

 

“4” – Exceeds Most Expectations

 

“3” – Meets All Expectations

 

“2” – Meets Most Expectations

 

“1” – Does Not Meet Expectations

 

Targets should be stated in a way that avoids using ratings of less than “1” and
greater than “5”.

 

Examples of Target setting:

 

Rating

 

Example of Dollar
Targets

 

Example of Date
Targets

“5” – Exceeds All Expectations

 

³ 

$

2.0MM

 

3/1/2005 or sooner

“4” – Exceeds Most Expectations

 

 

$

1.75MM

 

6/1/2005

“3” – Meets All Expectations

 

 

$

1.5MM

 

7/1/2005

“2” – Meets Most Expectations

 

 

$

1.25MM

 

8/1/2005

“1” – Does Not Meet Expectations

 

£ 

$

1.0MM

 

On or After 9/1/2005

 

3

--------------------------------------------------------------------------------


 


SCORING PROCESS

 

The Raw Score for each Section is calculated using the formula below:

 

•                  The rating of each objective on the Scorecard is multiplied
by the weight of the specific objective resulting in a Weighted Rating.

 

•                  The Weighted Ratings are then added together within each of
the three (3) Sections (Company, Line of Business and Individual) to develop the
Section’s Raw Score.

 

Payout Process

 

The Amount of MIP payout is calculated using the process outlined below:

 

•                  Each Section (Company, Line of Business and Individual) will
receive a payout percentage based on the Raw Score rating for that individual
Section.

•                  The Sections (Company, Line of Business, and Individual) will
stand alone and payouts will be calculated independently for each.

•                  In addition, payout levels will be based on a scale of 1 to
5, not 0.

•                  The Section payout percentage is determined by interpolating
each Section Raw Score as it relates to the target/potential payout percentages
(Level 1, 2, 3, 4, 5 target payout %). The  MIP Spreadsheet is designed to
calculate the amount.

•                  The total annual Amount of MIP dollars are determined by
adding the payout dollars in each Section (Company, Line of Business, and
Individual).

•                  For those who are only participants for a partial year, there
is a Proration process incorporated to ensure that the associate is being paid
for the full months worked during the Plan Year. The actual Amount of MIP payout
that the associate receives is determined by taking the annual incentive dollars
and dividing it by 12 (12 months per year) and then multiplying that number by
the actual number of months the associate is participating in the plan.

 


PLAN ADMINISTRATION

 

1.              Plan Administrator

 

The Chief Human Resources Executive will serve as the Plan Administrator with
responsibility for on-going Plan administration and implementation.  The Chief
Executive Officer will have final approval for all Plan policy issues, disputes
and decisions.  Questions regarding the interpretation of this Plan should first
be referred to the Division Executive.

 

4

--------------------------------------------------------------------------------


 

2.              Plan Duration

 

While it is NBI’s intent to provide officers and other selected personnel with
an incentive opportunity for achieving worthwhile goals, management reserves the
right to amend, change and/or terminate this Plan at any time, without prior
notice.

 

3.              Employment Contract

 

The Plan does not create, nor should it be construed to constitute, a contract
of employment between the Company and any of its associates.

 

4.              Payment Eligibility

 

To be eligible for an incentive award payment, the Plan Participant must be
employed by NBI at the time of payout. Any exceptions to Payment Eligibility
must be approved by the Chief Executive Officer and the Chief Human Resources
Executive.

 

5.              New Hires, Transfers and Promotions

 

Newly hired Plan Participants will be eligible to participate effective the 1st
of the month following the commencement of employment or the occurrence of a
status change.  The award will be prorated for the first year, based on the
number of months in the position as of December 31 of the Plan year.

 

6.              Re-assignment of Duties

 

In the event that an officer is reassigned, during the Plan year, earned awards
will be prorated for the number of months in each position.

 

7.              Termination

 

If the Plan Participant terminates during the plan year, no incentive award will
be paid.

 

8.              Plan Interpretation

 

The Compensation Committee of the Board of Directors establishes the annual
Company Key Performance Weights.  Any revisions to the Plan’s methodology must
be approved by the Compensation Committee.

 

If there is any ambiguity as to the meaning of any terms or provisions of this
plan, the interpretation of any information contained therein, the Company’s
interpretation will be determined by the Compensation Committee and will be
final and binding.

 

The altering, inflating, and/or inappropriate manipulation of performance/sales
results or any other infraction of recognized ethical business standards, will
subject the employee to disciplinary action up to and including termination of
employment.  In addition, any incentive compensation as provided by this plan to
which the employee would otherwise be entitled will be revoked.

 

5

--------------------------------------------------------------------------------


 

Participants who have willfully engaged in any activity, injurious to the Bank,
will upon termination of employment, death, or retirement, forfeit any incentive
award earned during the award period in which the termination occurred.

 

9.              General Conditions

 

•                  This Management Incentive Plan, and the transactions and
payments hereunder shall, in all respects, be governed by, and construed and
enforced in accordance with the laws of the state of Georgia.

•                  Each provision of this Management Incentive Plan is
severable, and if any provision is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not,
in any way, be affected or impaired thereby.

•                  The terms and conditions set forth in this document are
limited to the plan year set forth above.

 

6

--------------------------------------------------------------------------------